DETAILED ACTION
This Office action is in response to the RCE filed 5 August 2022. Claims 1-5, 7-11, 13-18, and 20-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0324022) in view of Jiang et al. (US 2021/0153250) and Lee et al. (US 2020/0120634, citing also Provisional application No. 62/500706).
For Claims 1 and 14, Sheng teaches a signal transmission method and a network device comprising a transceiver (see paragraph 48), the method comprising: 
sending, by a network device, a synchronous signal (SS) block index to a terminal device, the SS block index being used for indicating a target time position where the network device sends an SS block (see paragraph 96: time index, beam index, SSB); and 
sending, by the network device, a beam index of the SS block to the terminal device, the beam index being used for indicating a beam through which the network device sends the SS block (see paragraph 96).
Though Sheng does indicate application of post-4G technology (see paragraph 96), which is known to include the use of unlicensed bands, and the recognition of M candidate time positions (see paragraph 53), Sheng as applied above is not explicit as to, but Jiang teaches the method for an unlicensed band (see abstract), before sending, by the network device, the SS block index to the terminal device, further comprising: 
monitoring, by the network device based on M candidate time positions for the SS block, whether a carrier in an unlicensed band is idle (see abstract, paragraphs 28, 30: LBT based on candidate positions; see paragraphs 3, 31, 33, 35: unlicensed channels occupy carriers; monitoring a channel in a wireless network necessarily involves monitoring a carrier); and 
determining, by the network device according to a monitoring result, the target time position in the M candidate time positions (see abstract, paragraphs 28, 30 and also paragraphs 4 and 74-75: at least two candidates, SSB sent based on results of LBT).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the listen before talk procedure as in Jiang when implementing the method of Sheng in an unlicensed channel. The motivation would be to avoid disrupting communications among other devices using the unlicensed band.
The references as applied above are not explicit as to, but Lee teaches that it is known for the SS block index and the beam index to be sent separately (see paragraphs 111-112, 118, 127: paging related parameters include beam index, SSB index provided in broadcast signal, NR-PDCCH candidates based on SSB time index, beam information, PBCH includes bitmap to associate beam with SSB; see also paragraphs 73, 76, 81, 88 of provisional: beam ID, SSB index, time information provided separately in PBCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for explicit signaling of SS block index and beam index as in Lee when implementing the system of Sheng and Jiang. The motivation would be to allow for increased flexibility of beam assignments.
For Claims 2 and 15, Sheng further teaches the method, wherein sending, by the network device, the beam index of the SS block to the terminal device comprises: sending, by the network device, the SS block to the terminal device at the target time position, wherein the SS block carries the beam index (see paragraphs 96-97, 126, Figure 4 and paragraph 15: SSB examples).  
For Claims 3 and 16, Sheng further teaches the method, wherein the SS block comprises a physical broadcasting channel (PBCH), and the beam index is carried in the PBCH (see paragraph 96, Figure 4: PBCH, beam index, SSB examples).
The references as applied above are not explicit as to, but Lee teaches an information field of the PBCH (see provisional application paragraphs 73, 76, 88).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to compose the PBCH as shown in Lee when implementing the method of Sheng. The motivation would be to maintain compatibility with existing synchronization methods.
For Claims 4 and 17, Sheng teaches the method, wherein sending, by the network device, the beam index of the SS block to the terminal device comprises: 
sending, by the network device, the beam index to the terminal device in at least one of two bands adjacent to a band occupied by the SS block (see Figure 4: FDM case, hybrid case, paragraphs 77, 96), 
wherein the two bands adjacent to the band occupied by the SS block have the same bandwidth (see Figure 7: FDM case, hybrid case).
For Claims 5 and 18, Sheng teaches the method, wherein sending, by the network device, the beam index to the terminal device in the at least one of the two bands adjacent to the band occupied by the SS block comprises: 
sending, by the network device, the beam index to the terminal device on at least one of time-domain symbols occupied by the SS block in the at least one of the two bands adjacent to the band occupied by the SS block (see paragraph 96, Figure 4: beam index in PBCH), 
wherein the at least one of time-domain symbols comprises at least one of the following: 
at least one of time-domain symbols occupied by the PBCH in the SS block, a time-domain symbol occupied by a primary synchronous signal (PSS) in the SS block or a time-domain symbol occupied by a secondary synchronous signal (SSS) in the SS block (see paragraph 96, Figure 4: SSB contents).

Claims 7-11, 13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0324022) in view of Oh et al. (US 2020/0359427), Jiang et al. (US 2021/0153250), and Lee et al. (US 2020/0120634, citing also Provisional application No. 62/500706).
For Claims 7 and 20, Sheng teaches a signal transmission method and a terminal device comprising a transceiver (see paragraph 49), the method comprising: 
receiving, by a terminal device, a synchronous signal (SS) block index sent by a network device, the SS block index being used for indicating a target time position where the network device sends an SS block (see paragraph 96: time index, beam index, SSB); and 
receiving, by the terminal device, a beam index of the SS block from the network device, the beam index being used for indicating a beam through which the network device sends the SS block (see paragraph 96).
Sheng as applied above is not explicit as to, but Oh teaches the method, further comprising: 
determining, by the terminal device, M candidate time positions for the SS block, the M candidate time positions being at least part of L candidate time positions for the SS block and the L candidate time positions being all candidate time positions in a single transmission period of the SS block (see paragraphs 121, 123-124: total number of candidates and L candidate time positions depends on subcarrier spacing, determining the M candidate times where SSBs are transmittable); and 
performing, by the terminal device, signal reception on a carrier based on the M candidate time positions, to acquire the SS block sent at the target time position in the M candidate time positions (see paragraphs 120, 123-124: detection at multiple target time positions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine candidate time positions as in Oh when implementing the method of Sheng. The motivation would be to conserve resources by performing detection as appropriate times.
Though Sheng does indicate application of post-4G technology (see paragraph 96), which is known to include the use of unlicensed bands, and the recognition of M candidate time positions (see paragraph 53), Sheng as applied above is not explicit as to, but Jiang teaches the method for an unlicensed band (see abstract, paragraphs 28, 30, 105-106).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an unlicensed band as in Jiang when implementing the method of Sheng. The motivation would be to improve throughput by making use of unlicensed spectrum when available.
The references as applied above are not explicit as to, but Lee teaches that it is known for the SS block index and the beam index to be sent separately (see paragraphs 111-112, 118, 127: paging related parameters include beam index, SSB index provided in broadcast signal, NR-PDCCH candidates based on SSB time index, beam information, PBCH includes bitmap to associate beam with SSB; see also paragraphs 73, 76, 81, 88 of provisional: beam ID, SSB index, time information provided separately in PBCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for explicit signaling of SS block index and beam index as in Lee when implementing the system of Sheng and Jiang. The motivation would be to allow for increased flexibility of beam assignments.
For Claims 8 and 21, Sheng further teaches the method, wherein receiving, by the terminal device, the beam index of the SS block from the network device comprises: receiving, by the terminal device, the SS block sent by the network device at the target time position, wherein the SS block carries the beam index (see paragraphs 96-97, 126, Figure 4 and paragraph 15: SSB examples).  
For Claims 9 and 22, Sheng further teaches the method, wherein the SS block comprises a physical broadcasting channel (PBCH), and the beam index is carried in the PBCH (see paragraph 96, Figure 4: PBCH, beam index, SSB examples).  
The references as applied above are not explicit as to, but Lee teaches an information field of the PBCH (see provisional application paragraphs 73, 76, 88).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to compose the PBCH as shown in Lee when implementing the method of Sheng. The motivation would be to maintain compatibility with existing synchronization methods.
For Claims 10 and 23, Sheng further teaches the method, wherein receiving, by the terminal device, the beam index of the SS block from the network device comprises: receiving, by the terminal device, the beam index sent by the network device on at least one of two time-domain symbols adjacent to a time-domain symbol occupied by the SS block (see Figure 4: FDM case, hybrid case, paragraphs 77, 96).  
For Claims 11 and 24, Sheng further teaches the method, wherein receiving, by the terminal device, the beam index sent by the network device in the at least one of the two time-domain symbols adjacent to the time-domain symbol occupied by the SS block comprises: 
receiving, by the terminal device, the beam index sent by the network device in at least one of bands occupied by the SS block on the at least one of the two time-domain symbols adjacent to the time-domain symbol occupied by the SS block (see paragraph 96, Figure 4: beam index in PBCH), 
wherein the at least one of the bands comprises at least one of the following: 
a maximum band occupied by the PBCH in the SS block, a band occupied by a primary synchronous signal (PSS) in the SS block or a band occupied by a secondary synchronous signal (SSS) in the SS block (see paragraph 96, Figure 4: SSB contents).  
For Claim 13, Sheng as applied above is not explicit as to, but Oh as modified by Jiang above further teaches the method, wherein performing, by the terminal device, signal reception on the carrier in the unlicensed band based on the M candidate time positions comprises: sequentially detecting the SS block at each of the M candidate time positions on the carrier in the unlicensed band until the SS block is acquired at N candidate time positions or until the SS block is detected at the last candidate time position in the M candidate time positions, wherein N is the number of candidate time positions where the network device expects to send the SS block and N is a positive integer less than or equal to M (see paragraphs 120, 121: detect till final candidate position or until successful decoding).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform detection as in Oh when implementing the method of Sheng. The motivation would be to ensure the acquisition of information needed for the initial access procedure.

Response to Arguments
The amendment filed 5 August 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al. (US 2020/0163037) teaches a method in which an SSB time index and SSB beam index do not have a 1:1 relationship.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/14/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466